Per Curiam :
Whether the land in contention was included in the levy and deed was a question of fact. It was to be ascertained by the language used and by the adjoiners called for. The jury were correctly instructed that the points of the compass specified were to yield to the adjoiners actually intended and called for. We see no error in the charge, answers to the points, or in the rejection of evidence.
Judgment affirmed.
Per Curiam :
We have again examined and considered this case.
We think all the evidence insufficient to change the manifest intent of the sheriff, in making the levy, to include all the land in question. A verdict different than the one ordered by the court ought to have been set aside.
Such being our conclusion, the binding instruction given to the jury constitute no just cause for reversing the judgment.
Judgment affirmed.